   Case 3:19-cv-00872-G Document 26 Filed 08/14/19           Page 1 of 8 PageID 241


                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION




GUARDIAN PHARMACY, LLC, d/b/a )
GUARDIAN PHARMACY SERVICES,   )
an Indiana limited liability company,
                              )
                              )
                              )
            Plaintiff,        )
                              )                            CIVIL ACTION NO.
VS.                           )
                              )                            3:19-CV-0872-G
JMA PARTNERS, INC., d/b/a     )
GUARDIAN PHARMACY SERVICES, a )
Texas Corporation,            )
                              )
            Defendant.        )




               CONSENT FINAL JUDGMENT AND ORDER FOR
               PERMANENT INJUNCTION AND OTHER RELIEF

      The parties’ joint motion for entry of consent final judgment and order for

permanent injunction and other relief (“Consent Judgment”) (docket entry 25) is

GRANTED. It appearing that the parties have reached a settlement of all matters in

dispute in this action without trial, and that, as part of such settlement, the parties,

through their counsel of record, consent and agree to the entry of this Consent

Judgment, which shall constitute a final judgment in this action.

      Therefore, it is hereby ORDERED, ADJUDGED, and DECREED as follows:
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19          Page 2 of 8 PageID 242


                                     FINDINGS

      1.     The court has jurisdiction over the subject matter of the case and over

Defendant JMA Partners, Inc. d/b/a Guardian Pharmacy Services.

      2.     Venue as to this action and the Defendant in the Northern District of

Texas is proper under 28 U.S.C. § 1391(b) & (c).

      3.     On April 9, 2019, Plaintiff filed its complaint in this action alleging

claims of federal service mark infringement, federal false designation of origin and

unfair competition, breach of contract, and violation of the Texas deceptive trade

practices law.

      4.     Among the intellectual property that Plaintiff seeks to protect in this

action are its trade name GUARDIAN PHARMACY SERVICES and its service marks

GUARDIAN PHARMACY and GUARDIAN PHARMACY and Design, which are

the subjects of U.S. Registration Nos. 3046635; 4922165; 4922167; and 4922168

(collectively referred to as the “GUARDIAN PHARMACY Marks”).

      5.     Defendant was served with the summons and complaint on April 10,

2019, and on May 9, 2019, appeared through its counsel of record and filed its

Answer.

      6.     Defendant acknowledges liability for infringement of the GUARDIAN

PHARMACY Marks, admits that it breached the settlement agreement between the

parties regarding the GUARDIAN PHARMACY Marks, and admits the court’s



                                          -2-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19           Page 3 of 8 PageID 243


jurisdiction and the validity and Plaintiff’s ownership of the GUARDIAN

PHARMACY Marks.

      7.     The parties understand and agree that any violation of any term of this

Consent Judgment shall give rise to the available contempt remedies and penalties.

                                        ORDER

                                            I.

      It is hereby further ORDERED, ADJUDGED, and DECREED that this

Consent Judgment shall apply to and be binding upon Plaintiff and Defendant and

their successors. Unless by operation of law, no change or changes in the ownership

or corporate status or other legal status of the Defendant, including, but not limited

to, any transfer of assets or of real or personal property, shall in any way alter the

Defendant's responsibilities under this Consent Judgment.

                                            II.

      It is hereby further ORDERED, ADJUDGED, and DECREED that, by

consent of all parties, Plaintiff is awarded judgment against Defendant in the

principal amount of United States Twenty Thousand Dollars (USD $20,000.00),

such judgment to be paid by Defendant prior to the submission of this Consent

Judgment for entry, the court finding such sum to be reasonable based on the facts

presented in this action.




                                           -3-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19          Page 4 of 8 PageID 244


                                           III.

      It is hereby further ORDERED, ADJUDGED, and DECREED that

Defendant JMA Partners, Inc., is permanently enjoined and restrained from, or

assisting others from, using the GUARDIAN PHARMACY Marks, any mark

incorporating the word GUARDIAN, or any colorable variation thereof in any

manner, including without limitation, online, as a fictional name, corporate name,

domain name, social media account, toll-free number, e-mail address, on signage, in

any filing with any government agency (at any state, federal, or other level) for

licensing or any other reason, product name, or in any on-line, print or other

advertising, marketing or promotional materials.

      It is further ORDERED, ADJUDGED, and DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the

following who receive actual notice of this Consent Judgment by personal service or

otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and

(b) other persons in active concert or participation with Defendant or with anyone

described in (a).

                                           IV.

      It is hereby further ORDERED, ADJUDGED, and DECREED that:

      (1)    Within five (5) calendar days of the entry of this Consent Judgment,

Defendant shall deliver to Plaintiff a signed affidavit declaring that it has complied

with the requirements of Section II and III herein; and


                                          -4-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19           Page 5 of 8 PageID 245


      (2)    Within fourteen (14) calendar days of the entry of this Consent

Judgment, Defendant shall deliver copies of this Consent Judgment to all of its

officers and directors, and to all managers and employees who have responsibility

directly or indirectly for any matters covered by this Consent Judgment, and

maintain a record of recipients to whom the Consent Judgment has been distributed.

                                           V.

             (1)    Defendant waives and releases: (a) all rights to seek appellate

review or otherwise challenge or contest the validity of this Consent Judgment; and

(b) any claim that Defendant may have against the Plaintiff, its employees,

representatives, or agents, or that relate to the matters alleged in the complaint or

stated herein.

                                           VI.

      It is hereby further ORDERED, ADJUDGED, and DECREED that this court

shall retain jurisdiction of this matter for the purpose of enforcing the terms of this

Judgment.

                                          VII.

      It is hereby further ORDERED, ADJUDGED, and DECREED that if at any

future time, Defendant is found by this court to have violated this Consent

Judgment, because the actual damages and losses to Plaintiff would be difficult to

determine, and the damages and losses to Plaintiff’s reputation and the good will

associated with the GUARDIAN PHARMACY Marks would be real, Defendant shall


                                          -5-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19           Page 6 of 8 PageID 246


pay Plaintiff as liquidated damages to compensate for such losses United States Ten

Thousand Dollars (USD $10,000.00) for each day Defendant is found to have been

in violation of this Consent Agreement, and all attorney’s fees and costs reasonably

incurred to enforce this Consent Judgment or otherwise remedy such violation. To

constitute a violation of this Consent Judgment, the alleged violating acts must have

been actions by Defendant that are within Defendant’s control, Defendant is not

otherwise in breach of this Consent Judgment, and within 15 days after receiving

written notice from Plaintiff regarding any alleged violation of this Consent

Judgment, Defendant shall have made reasonable efforts to cure the violation.

Further, in connection with any dispute, lawsuit, and/or potential lawsuit (including

any media/news reporting arising therefrom) wherein Defendant is a named party or

otherwise identified, mentioned, or referenced as GUARDIAN, or any name variation

thereof, Defendant’s officer’s, agent’s, servant’s, and/or attorney’s use of the word

GUARDIAN, or any name variation thereof, in connection with such lawsuit shall

not constitute a violation of this Consent Judgment, provided that Defendant is not

otherwise in breach of this Consent Judgment, and that Defendant has promptly

made reasonable efforts with media or in the dispute, lawsuit or potential lawsuit to

correct the use of “Guardian Pharmacy.”

      In connection with any motion by the Plaintiff for contempt, and at any

hearing on such motion, Defendant may not challenge the validity of the Consent or

this Consent Judgment.


                                          -6-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19           Page 7 of 8 PageID 247


                                           VIII.

         It is further ORDERED, ADJUDGED, and DECREED that the Consent is

incorporated herein with the same force and effect as if fully set forth herein, and

that Defendant shall comply with all of the undertakings and agreements set forth

herein. Defendant acknowledges that it has thoroughly reviewed this Consent

Judgment with its attorneys, that it understands and agrees to its terms, and that it

agrees that the terms of this Consent Judgment shall be entered as the order of this

court.

                                           IX.

         There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and

without further notice.

         SO ORDERED.

August 14, 2019.

                                          ___________________________________
                                          A. JOE FISH
                                          Senior United States District




                                           -7-
   Case 3:19-cv-00872-G Document 26 Filed 08/14/19             Page 8 of 8 PageID 248


PRESENTED AND CONSENTED TO BY:

/s/ Shannon Zmud Teicher                           /s/ Shawn Tuma
Shannon Z. Teicher                                 Shawn Tuma
Texas Bar No. 24047169                             Texas Bar No. 24013658
Jamison M. Joiner                                  SPENCER FANE LLP
Texas Bar No. 24093775                             5700 Granite Parkway, Suite 650
Jackson Walker LLP                                 Plano, Texas 75024
2323 Ross Avenue, Suite 600                        (T) +1 972-324-0300
Dallas, Texas 75201                                (F) +1 972-324-0301
(T) +1 214-953-5987                                stuma@spencerfane.com
(F) +1 214-661-6844 | steicher@jw.com
                                                   Attorney for Defendant JMA
John M. Bowler (pro hac pending)                   Partners, Inc. d/b/a
Georgia Bar No. 071770                             Guardian Pharmacy Services


Michael D. Hobbs Jr. (pro hac pending)
Georgia Bar No. 358160
Courtney Adams Thornton (pro hac pending)
Georgia Bar No. 121328
Troutman Sanders LLP
600 Peachtree Street, N.E., Suite 3000
Atlanta, Georgia 30308-2216
(T) +1 404-885-3000
(F) +1 404-885-3995
john.bowler@troutman.com
michael.hobbs@troutman.com
courtney.thornton@troutman.com

Attorneys for Plaintiff Guardian Pharmacy,
LLC, d/b/a Guardian Pharmacy Services




                                             -8-
